DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2,3,8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 2009/0151707 in view of Marchand et al US 2007/0166586 and Kellogg US 2002/0117233.

In Re 2, Davis teaches Power work equipment (para. 4) comprising:  10a main body (the frame of power tools and vehicles of para. 4) having an internal combustion engine (title abstract); and a fuel container (22) detachably (paras. 53-54) attached to the main body, wherein the fuel container includes a bag that (54) is flexible (fig 1) and configured to store liquid fuel to be supplied to the internal combustion engine (fig 1), wherein the bag is provided with a connection part (34,46,50) for connecting to a fuel 15suction unit (fig 7c “pumped flow”) of the internal combustion engine, in a liquid-tight manner (inherent), and is configured to collapse as the liquid fuel in the bag decreases (fig 1).
Davis does not disclose however Marchand discloses a bag (24) having only a single aperture (25 ‘two way port’, figs 2c-2d, paras. 9,21,49) with connection part (para. 49) disposed at the single aperture.  Marchand further teaches it is common to encase fuel in a cartridge that is removable and replaceable (para. 4).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Davis’s two port bag with Marchand’s single dual input output port fuel cartridge module to simplify refueling with a removable and replaceable cartridge.
before the effective filing date of the invention (AIA ) to add Kellogg’s safety seal and puncturing needle to Davis’s connection part to safely seal fuel and or oil from leaking during transport or storage and then to have ability to puncture and communicate fuel and or oil when replaceable tank installed.
In Re 3, Davis further teaches the fuel suction unit includes a positive-displacement pump (fig 7c “pumped flow”).  
In Re 8-12, Davis further teaches:
8. The power work equipment as claimed in claim 3, wherein22 the fuel container includes a case housing the bag (10,22,26), wherein the case is detachably attached to the main body (detachable at outlet 50,46).  
9. The power work equipment as claimed in claim 3, wherein the fuel container is disposed adjacent (next to or adjacent to engine pump figs 7c and 8) to the fuel suction unit (fig 7c pumped flow) and arranged in a space 5next to a crankcase portion (unlabeled crankcase of fig 8) of the internal combustion engine (fig 8).  
10. The power work equipment as claimed in claim 3, wherein the fuel container is disposed adjacent (next to or adjacent to engine pump figs 7c and 8) to the fuel suction unit (fig 7c 
11. The power work equipment as claimed in claim 3, wherein 10the bag is provided at one end thereof with the connection part, and the connection part is positioned lower than an upper end of the bag when the power work equipment is not operated (fig 1 and 8).  
12. The power work equipment as claimed in claim 3, wherein the bag is provided at one end thereof with the connection part, and 15the fuel container is attached to the main body so that the liquid fuel in the bag flows downward when the power work equipment is not operated (fig 1 and 8, gravity pulls fuel down to outlet with engine off).  


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 2009/0151707 in view of Marchand et al US 2007/0166586 and Nutten US 3,593,967.
In Re 4-6 Davis does not teach 20the positive-displacement pump is driven by the internal combustion engine; the positive-displacement pump is driven with a suctioning action generated by the internal combustion engine; the positive-displacement pump is a diaphragm carburetor driven by the internal combustion engine to generate a suctioning action.  
However, Nutten teaches the positive-displacement pump is driven by the internal combustion engine; the positive-displacement pump is driven with a suctioning action generated by the internal combustion engine; the positive-displacement pump is a diaphragm carburetor driven by the internal combustion engine to generate a suctioning action (fig 1 col. 2 ll. 35-45).  Nutten further teaches a diaphragm carburetor pump is compact and lightweight (col. 2 ll. 35-45).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective (AIA ) to add Nuttens pump to Davis’s as Nutten’s pump is desirably compact and lightweight.

Claims 7,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 2009/0151707 in view of Marchand et al US 2007/0166586 and Laydera-Collins US 6,216,649 and Kellogg US 2002/0117233.
In Re 7, Davis does not teach the internal combustion engine is configured to be driven with the liquid fuel mixed 30with lubricating oil, and the bag of the fuel container is filled with the liquid fuel mixed with the lubricating oil.  
However, Laydera-Collins teaches the internal combustion engine is configured to be driven with the liquid fuel mixed 30with lubricating oil, and the fuel container is filled with the liquid fuel mixed with the lubricating oil (col. 14 ll. 29-53).  Laydera-Collins further teaches pre-mixed oil and fuel provides the required amounts of lubrication to the sliding surfaces of the engine.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Davis’s engine bag with Laydera-Collins pre-mixed fuel oil to lubricate the sliding surfaces of the engine.

In Re 13, Davis teaches Power work equipment (para 4) comprising: a main body (the frame of power tools and vehicles of para 4) having a drive source (title abstract); and container (22) detachably (paras. 53-54) attached to the main body, 20wherein the container includes a bag (54) that is flexible (fig 1), wherein the bag is provided with a connection part (34,46,50) for connecting to a suction unit of the drive source (fig 7c pumped flow), in a 25liquid-tight manner (inherent), and is configured to collapse as the bag decreases (fig 1).  
before the effective filing date of the invention (AIA ) to modify Davi’s two port bag with Marchand’s single dual input output port fuel cartridge module to simplify refueling with a removable and replaceable cartridge.
Davis does not teach a lubricating oil; and bag configured to store lubricating oil for lubricating a sliding portion of the power work equipment; lubricating-oil suction unit.
However, Layder-Collins teaches a lubricating oil; lubricating oil for lubricating a sliding portion of the power work equipment (col. 14 ll. 29-53).  Laydera-Collins further teaches pre-mixed oil and fuel provides the required amounts of lubrication to the sliding surfaces of the engine.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Davis’s engine bag with Laydera-Collins pre-mixed fuel oil to lubricate the sliding surfaces of the engine with Davis’s bag having Laydera-Collins lubricating oil ran through Davis’s suction unit making Davis’s suction unit a lubricating oil suction unit.
Davis does not disclose however Kellogg discloses connection part includes a sealing member (52 figs 1-3) that seals the stored lubricating oil (abstract “lubricating oil”) in the bag until a suction hose (42c) having a needle (42a,42b, para 34 describes a needle “the tube 42b is hollow with a funnel like shape cabale of puncturing the safety seal 52”) thereon is inserted through the connection part to connect the bag (paras. 24-33, at least all figs and paras).  Kellogg further teaches puncturing tube punctures foil seal for transferring oil through safety seal (paras 32-34).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Kellogg’s safety seal and puncturing needle to Davis’s 
In Re 14, Davis as modified with Layder-Collins teaches the lubricating-oil suction unit includes a positive-displacement pump (fig 7c pumped flow pumping premixed lubricating oil as a lubricating oil suction unit).  

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al US 2009/0151707 in view of Marchand et al US 2007/0166586 and Laydera-Collins US 6,216,649 and Nutten US 3,593,967.
In Re 15 Davis does not teach 20the positive-displacement pump is driven by the drive source.  
However, Nutten teaches the positive-displacement pump is driven by the drive source (fig 1 col. 2 ll. 35-45).  Nutten further teaches a diaphragm carburetor pump is compact and lightweight (col. 2 ll. 35-45).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Nuttens pump to Davis’s as Nutten’s pump is desirably compact and lightweight.

	Response to Arguments
Applicant’s arguments, see pgs.5-10, filed 3/24/21, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Davis in view of Kellog as described above.

Conclusion
The prior art of record on PTO-892 form teaches sealing members of storage containers punctured with needles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747